Citation Nr: 1120502	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for dental treatment purposes for teeth numbers 23, 24, 25 and 26.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent prior to December 8, 2010, for service-connected lumbosacral strain, and in excess of 20 percent since December 10, 2010.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent prior to December 8, 2010, for service-connected right shoulder strain, and in excess of 20 percent since December 10, 2010.  


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994, from August 2004 to February 2006, and from August 2008 to October 2008.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in San Diego, California.  The case is currently under the jurisdiction of the Honolulu, Hawaii, RO.

In a February 2011 rating decision, the RO increased the disability evaluations for the service-connected lumbosacral spine and right shoulder disabilities from 10 to 20 percent disabling, each, effective December 8, 2010.  

Because the Veteran's appeal originated from the June 2007 rating decision that granted service connection, he is actually appealing the original assignment of disability evaluations following the awards of service connection.  Thus, the claims involve the propriety of the initial disability ratings assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). 

The Veteran's ratings were increased during the course of the appeal; however, the claims for higher rating for the back and right shoulder remain before the Board because the staged ratings assigned for the periods remain less that the maximum available benefits awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

FINDINGS OF FACT

1.  The Veteran withdrew the appeal of the issue of entitlement to service connection for dental treatment purposes for teeth numbers 23, 24, 25 and 26 in October 2009.  

2.  Prior to December 8, 2010, the Veteran's service-connected lumbosacral strain disability is primarily manifested by subjective pain and forward flexion of the thoracolumbar spine limited to 75 degrees; there is no evidence of muscle spasms, guarding, abnormal gait, abnormal spinal contour, or incapacitating episodes.  

3.  Since December 8, 2010, the Veteran's service-connected lumbosacral strain disability is primarily manifested by subjective pain, forward flexion of the thoracolumbar spine limited to no less than 45 degrees, there is no evidence of ankylosis or incapacitating episodes as defined by regulation.

4.  Throughout the appeal period, the Veteran's right shoulder disability has not been shown to be manifested by limitation of arm motion midway between the side and shoulder level; limitation of motion at the shoulder level was first noted on VA examination on December 8, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for dental treatment purposes for teeth numbers 23, 24, 25 and 26 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an initial disability evaluation greater than 10 percent for the service-connected lumbosacral strain prior to December 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for an initial disability evaluation greater than 20 percent for the service-connected lumbosacral strain since December 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

4.  The criteria for an initial disability evaluation greater than 10 percent for the service-connected right shoulder strain prior to December 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203 (2010).

5.  The criteria for an initial disability evaluation greater than 20 percent for the service-connected right shoulder strain since December 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2009, the Veteran submitted a statement expressing his desire to withdraw the appeal of the issue of entitlement to service connection for dental treatment purposes for teeth numbers 23, 24, 25 and 26.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue and it must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded with effective dates of February 18, 2006, the day after his separation from his second period of active duty, and initial 10 percent ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned effective dates in accordance with the facts found as required by Dingess.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA treatment records, provided the Veteran examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Increased Ratings

The Veteran maintains that he is entitled to initial disability ratings greater than 10 percent for his service-connected lumbosacral strain and right shoulder strain disabilities prior to December 8, 2010, and in excess of 20 percent since December 8, 2010.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the appeal stems from initial ratings, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grants of service connection to a prospective rating.  See Fenderson, 12 Vet. App. 119 (1999).  

Lumbosacral Strain

The Veteran complained of low back pain during service beginning in 1991.  In the June 2007 rating action on appeal, the San Diego RO granted service connection for lumbosacral strain and assigned an initial 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective from February 18, 2006, the day after the Veteran's separation from his second period of active duty.  In August 2007, the Veteran submitted a notice of disagreement with the initial rating.  In a February 2011 rating decision, the RO increased the disability rating to 20 percent, effective December 8, 2010.  

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In determining whether increased ratings are warranted prior to and since December 8, 2010, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

At a VA examination in March 2007, the Veteran reported lumbar back pain precipitated by lifting and present in the early morning with stiffness lasting for about half an hour.  This was confined to the low back without radiation.  There were no flare-ups and he took no medication.  The Veteran used no brace or cane.  He was employed as a policeman and worked full-time without restrictions.  On examination, there was mild tenderness to palpation in the paravertebral areas L1 through L5.  Ranges of motion were:  extension, 30 degrees; flexion, 75 degrees with associated pain; lateral bending to 30 degrees bilaterally with pain; and lateral rotation to 25 degrees bilaterally with associated pain.  Deep tendon reflexes were intact.  Sensation and strength were intact and gait was normal.  The examiner noted that after exercise of the lumbar spine, there was no additional joint impairment by pain, weakness, fatigue, incoordination, or lack of endurance.  The diagnosis was lumbosacral strain.  

An August 2010 VA treatment record noted that the Veteran had been unable to complete a magnetic resonance imaging (MRI) examination, however the incomplete study noted left foraminal disc protrusion which contacted but did not compress the L4 exiting nerve root.  There was also congenitally narrow canal with superimposed mild to moderate canal narrowing at L4-5.

On VA examination conducted December 8, 2010, the Veteran reported intermittent moderate to severe pain of the lower back.  There was no radiation of pain to the lower extremities.  Prolonged sitting or standing caused pain.  He was able to walk without back pain.  He reported pain with lying down and trying to sleep.  The Veteran reported early morning stiffness.  He had taken Tylenol and Naproxen with little relief.  He wore no brace.  The Veteran described flare-ups about once per week that could be incapacitating for one or two days.  He treated these with strict bed rest and medication.  On examination, there was moderate tenderness to palpation along the thoracic spine T6 all the way to L5 in the lumbar spine.  Ranges of motion were:  extension, 15 degrees; flexion, 45 degrees limited by pain; bilateral side-to-side bending, 20 degrees; and bilateral lateral rotation, 20 degrees limited by pain.  Straight leg raising test was negative.  Strength and sensation were intact.  Deep tendon reflexes were intact and gait was normal.  The examiner noted that after exercise of the lumbar spine, there was no additional joint impairment by pain, weakness, fatigue, incoordination, or lack of endurance.  The diagnosis was lumbosacral strain.  

Lumbosacral Strain Prior to December 8, 2010

Given the evidence of record, the Board finds the preponderance of the evidence is against an initial rating in excess of 10 percent prior to December 8, 2010, for the Veteran's service-connected lumbosacral strain under DC 5237.  Neither the March 2007 VA examinations nor any outpatient record noted any muscle spasms, guarding, abnormal gait, or abnormal spinal contour.  The March 2007 VA examination noted flexion of 75 degrees.  Thus, forward flexion has not been shown to be greater than 30 degrees but not greater than 60 degrees, and the combined range of motion of his thoracolumbar spine was 215 degrees.  

Although the Veteran complains of pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disorder are, however, already contemplated by the 10 percent rating for his lumbar spine disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The March 2007 VA examination noted associated pain with flexion, lateral bending, and rotation; however, the examination included the examiner's comment that there was no additional loss of motion after repetitive motion testing and no objective evidence of further dysfunction in the form of pain, weakness, fatigue, incoordination, or lack of endurance.  

The partial MRI results in August 2010 noted some left foraminal disc protrusion, but this did not compress the nerve root, and neurological testing on the March 2007 VA examination was normal.  Considering the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, does not result in a higher 20 percent evaluation.  There is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbar spine with scar disability; therefore, the Veteran does not warrant a 20 percent disability evaluation under DC 5243. 

Thus, the Veteran has not met the schedular requirements for the next higher 20 percent disability evaluation prior to December 8, 2010.  

Lumbosacral Strain Since to December 8, 2010

The Board further finds that the preponderance of the evidence is against an initial rating in excess of 20 percent since December 8, 2010.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Regarding the aforementioned VA examinations, the Veteran does not warrant an increase in rating based on limitation of forward flexion; specifically, the December 2010 examination demonstrated forward flexion to 45 degrees.  Further, there is no noted ankylosis of the thoracolumbar spine.  Thus, based on the aforementioned evidence, there Veteran has not met the schedular requirements for a 40 percent disability evaluation under DC 5237.

Although the Veteran has shown pain on motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbosacral strain are, however, already contemplated by the 20 percent rating for his back disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The December 2010 VA examination demonstrated forward flexion to 45 degrees with pain, however that examination report included the examiner's comment that after exercise of the lumbar spine, there was no additional joint impairment by pain, weakness, fatigue, incoordination, or lack of endurance.

While the December 2010 VA examiner noted the Veteran's report of weekly incapacitating flare-ups that he treated with bed rest and medication, there is no medical evidence of record documenting that the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbar spine disability, therefore, the Veteran does not warrant a 40 percent disability evaluation under DC 5243.  Thus, the Veteran has not met the schedular requirements for the next higher 40 percent disability evaluation since December 8, 2010.  

Right Shoulder Strain

The Veteran complained of right shoulder pain during service in 2004.  In the June 2007 rating action on appeal, the San Diego RO granted service connection for right shoulder strain and assigned an initial 10 percent disability evaluation effective from February 18, 2006, the day after the Veteran's separation from his second period of active duty.  In August 2007, the Veteran submitted a notice of disagreement with the initial rating.  In a February 2011 rating decision, the RO increased the disability rating to 20 percent, effective December 8, 2010.  

Under DC 5203, a 10 percent rating is warranted for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement (major or minor extremity).  A 20 percent evaluation requires nonunion with loose movement or dislocation (major or minor extremity).  The disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.

A shoulder disability may be rated for limitation of motion of the arm under Diagnostic Code 5201.  Under that code, for the right shoulder (dominant), a 20 percent rating is warranted for limitation of motion at shoulder level, a 30 percent rating for limitation midway between side and shoulder level, and a 40 percent rating for limitation to 25 degrees from the side.

The Board notes that normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.

Further, Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a.

On VA examination in March 2007, the Veteran reported pain in the right shoulder only when he throws an object or lifts something heavy.  There had been no flare-ups and he took no medication.  On examination, there was mild tenderness over the bicipital groove.  Ranges of motion were:  forward flexion, 180 degrees; extension, 50 degrees; abduction, 180 degrees; adduction, 50 degrees; external rotation, 90 degrees; and internal rotation, 90 degrees.  There was pain associated with all the ranges of motion.  Strength and sensation were intact.  The examiner noted that after exercise of the right shoulder, there was no additional joint impairment by pain, weakness, fatigue, incoordination, or lack of endurance.  The diagnosis was right shoulder strain.  

A March 2009 treatment record noted the Veteran reported recurrent painful right shoulder with numbness of the right arm.  Examination showed a tensed muscle on the right suprascapular.  The right shoulder was intact.  The assessment was muscle spasms/pinged nerve.

In September 2010, the Veteran reported right shoulder pain.  Moving his shoulder caused no pain, and there was no weakness.  There was full range of motion of the right shoulder, and mild tenderness to paraspinal muscles of the upper thoracic spine.  Neurological examination was normal.

On VA examination on December 8, 2010, the examiner noted that the Veteran was right handed.  The Veteran reported moderate right shoulder pain when he lifted more than 20 pounds and when he threw anything.  He also reported pressure when he tried to lift his arm to shoulder level.  He was unable to do push-ups.  He reported flare-ups every two to three months.  On examination, there was no asymmetry of the shoulders.  There was tenderness over the right trapezius muscle.  Ranges of motion were:  forward flexion, 100 degrees; abduction, 90 degrees; external rotation, 80 degrees; and internal rotation, 45 degrees.  There was pain associated with all the ranges of motion.  Strength and sensation were intact.  There was no muscle atrophy.  The examiner noted that after exercise of the right shoulder, there was no additional joint impairment by pain, weakness, fatigue, incoordination, or lack of endurance.  The diagnosis was right shoulder strain.  

Right Shoulder Prior to December 8, 2010

Any functional loss present is adequately compensated by the 10 percent rating assigned prior to December 8, 2010.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  To the point, the Veteran did not evidence even a compensable level of limitation of shoulder motion under DC 5201 during this period.  Rather, the RO assigned a 10 percent rating to compensate him for his pain on motion.  The Veteran's subjective complaints of pain were not substantiated by the objective clinical findings of his shoulder evaluations, at least insofar as showing that his pain effectively reduced his range of motion to the shoulder level, which is required for an even higher 20 percent rating under DC 5201.  Significantly, the September 2010 treatment record noted full range of right shoulder motion.

There is simply no objective evidence that the Veteran had recurrent dislocation of the humerus, at the scapulohumeral joint.  Neither was there evidence of malunion of the humerus, let alone with moderate deformity.  Thus, there is no basis for a higher 20 percent rating under the criteria of DC 5202.

Nor is there evidence of nonunion of the clavicle or scapula with loose movement or dislocation that would warrant a higher rating under the criteria of DC 5203.

Therefore, the preponderance of evidence during this first period of the appeal does not support an initial rating higher than 10 percent for his service-connected right shoulder disorder.  

Right Shoulder Since December 8, 2010

Limitation of motion at the shoulder level was first noted on VA examination on December 8, 2010, and this was the basis for the RO assigning a 20 percent evaluation from that date.  There is no contention or other evidence that motion is limited to 25 degrees from the side, such as would warrant the next higher, 30 percent, rating.  The preponderance of the evidence, then, is against an increase above the existing 20 percent rating under DC 5201.  

Again, there is simply no objective evidence that the Veteran had recurrent dislocation of the humerus, at the scapulohumeral joint.  Neither was there evidence of malunion of the humerus, let alone with moderate deformity.  Thus, there is no basis for a higher rating under the criteria of DC 5202.

Extraschedular Considerations

The Veteran has indicated that his service-connected back and right shoulder disabilities have affected his occupation, in that he has missed days from work due to his back and shoulder pain.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected lumbosacral strain and right shoulder strain disabilities.  The competent medical evidence of record shows that these conditions are primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on limitation of motion.  See for example Diagnostic Codes 5237 and 5201.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

The appeal of the issue of entitlement to service connection for dental treatment purposes for teeth numbers 23, 24, 25 and 26 is dismissed.  

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain prior to December 8, 2010 is denied, and an initial disability rating in excess of 20 percent since December 8, 2010 is denied.   

Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder strain prior to December 8, 2010 is denied, and an initial disability rating in excess of 20 percent since December 8, 2010 is denied.   


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


